                IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT
                         OF NORTH CAROLINA


MICHAEL CROWELL,                             )
                                             )
              Plaintiff,                     )
                                             )
      v.                                     )
                                             )
ROY COOPER, Governor of North                )
Carolina, in his official capacity only;     )
ROBERT B. CORDLE, Chair, State               )
Board of Elections, in his official capacity )
only; STELLA ANDERSON, JEFF                  ) Case No. 1:17-cv-515-WO-JEP
CARMON III, DAVID C. BLACK, and              )
KEN RAYMOND, members, State                  )
Board of Elections, in their official        )
capacities only;                             )
                                             )
              Defendants.                    )
                                             )
PHILLIP E. BERGER, President Pro             )
Tempore, North Carolina Senate, and          )
TIMOTHY K. MOORE, Speaker, North )
Carolina House of Representatives, in        )
their official capacities only:              )
                                             )
              Defendant-Intervenors          )


                           AMENDED COMPLAINT

      This is a declaratory judgment action to have the court declare

unconstitutional North Carolina law that excludes unaffiliated voters from

being appointed to the State Board of Elections and the 100 county boards of

election. Plaintiff is an unaffiliated voter who is excluded from serving on those

                                        1



     Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 1 of 23
boards in violation of his constitutional rights to equal protection, free speech,

and freedom of association.

                                    PARTIES


1. Plaintiff Michael Crowell is an adult citizen and registered voter in

   Carrboro in Orange County, North Carolina.

2. Defendant Roy Cooper is the governor of North Carolina. Under North

   Carolina General Statutes § (“G.S.”) 163-19(a) he appoints all five members

   of the State Board of Elections (“State Board”), and pursuant to

   G.S. 163-30(a) appoints the chair of each of the 100 county boards of

   election. He is sued in his official capacity only.

3. Defendant Robert B. Cordle is the chair of the State Board which is

   responsible for appointing four of the five members of the 100 county boards

   of election. Mr. Cordle is registered as affiliated with the Democratic Party

   and was appointed to the State Board as a nominee of the state chair of the

   Democratic Party. He is sued in his official capacity only.

4. Defendants Stella Anderson, Jeff Carmon III, David C. Black, and Ken

   Raymond are members of the State Board which is responsible for

   appointing four of the five members of each of the 100 county boards of

   election. Defendants Anderson and Carmon are registered as affiliated with

   the Democratic Party and were appointed to the State Board as nominees



                                         2



     Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 2 of 23
   of the state chair of the Democratic Party. Defendants Black and Raymond

   are registered as affiliated with the Republican Party and were appointed

   to the State Board as nominees of the state chair of the Republican Party.

   The members of the State Board are sued in their official capacity only.

5. Defendant-Intervenor Phillip E. Berger is President Pro Tempore of the

   North Carolina Senate, and Defendant-Intervenor Timothy K. Moore is the

   Speaker of the North Carolina House of Representatives. They have

   intervened, in their official capacities only, without opposition.

                          JURISDICTION AND VENUE

6. This action arises under 42 U.S. Code § 1983 based on the denial under color

   of state law of rights secured by the United States Constitution.

7. This court has original jurisdiction over this action pursuant to 28 U.S.C.

   §§ 1331 and 1343 because the matter in controversy arises under the United

   States Constitution.

8. Venue is proper in this court under 28 U.S.C. § 1391(b) because a

   substantial portion of the events giving rise to the claims occurred in this

   district, and each defendant conducts business in the district.

9. This court has authority to enter a declaratory judgment and to provide

   injunctive relief pursuant to Rules 57 and 65 of the Federal Rules of Civil

   Procedure and 28 U.S.C. §§ 2201 and 2202.



                                        3



     Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 3 of 23
10.   This court has personal jurisdiction over defendants because each is a

  citizen of North Carolina.

                                  FACTS

11.   The State Board of Elections was established in 1901 and from that time

  until 2017 consisted by five members appointed by the governor from voters

  affiliated with the Democratic and Republican parties. Members could be

  nominated only by the state chairs of those political parties, and neither

  party was permitted to have more than three members of the board at one

  time.

12.   Following the election of Democrat Roy Cooper as governor in November

  2016 the Republican-majority General Assembly began a series of attempts

  to restructure the state and county election boards. The first iteration was

  enacted in December 2016 as Session Law 2016-125. That act would have

  replaced the State Board of Elections with a “Bipartisan State Board of

  Elections and Ethics Enforcement comprised of eight members.” Four of the

  eight members were to be appointed by the governor, four by the General

  Assembly, to be evenly balanced between Democrats and Republicans, from

  nominations made by those political parties.

13.   The eight-member board was never appointed after the implementation

  of Session Law 2016-125 was enjoined by a three-judge panel of Wake

  County Superior Court in Cooper v. Berger, No. 16 CVS 15636 (“Cooper v.

                                      4



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 4 of 23
  Berger I”), a lawsuit in which the governor asserted that the act violated

  separation of powers by denying him the power to appoint a majority of the

  State Board, an executive agency.

14.   In response to the decision in Cooper v. Berger I, in April 2017 the

  General Assembly enacted Session Law 2017-6, again providing that the

  State Board was to be comprised of eight members. This time, all eight were

  to be appointed by the governor, four Democrats and four Republicans, from

  nominations by the state chairs of those political parties. No members were

  appointed,    though,   as   Governor     Cooper    again   challenged    the

  constitutionality of the act in Cooper v. Berger, No. 17 CVS 5084 (“Cooper

  v. Berger II”), asserting that the new act still violated separation of powers

  by denying him the power to appoint a majority of the State Board.

15.   On January 26, 2018, the North Carolina Supreme Court upheld the

  governor’s challenge to the composition and appointment of the State Board

  in Cooper v. Berger, 370 N.C. 392 (2018), and remanded the case to superior

  court for further proceedings.

16.   While Cooper v. Berger II was on remand, the legislature in February

  2018 tried yet another approach, enacting Session Law 2018-2 to provide

  for a nine-member State Board appointed by the governor. Four members

  were to be Democrats appointed from nominations submitted by the state

  chair of the Democratic Party and four were to be Republicans appointed

                                      5



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 5 of 23
  from nominations by the state chair of the Republican Party. Those eight

  members then were to meet and nominate two candidates to the governor

  from voters not affiliated with the Democratic or Republican party; the

  governor was required to appoint one of those two.

17.   Although Governor Cooper appointed the nine State Board members

  pursuant to S.L. 2018-2 in March 2018, he once again challenged the

  composition and appointment of the State Board, and other aspects of the

  2017 and 2018 acts, in Wake County Superior Court in Cooper v. Berger,

  No. 18 CVS 3348 (“Cooper v. Berger IV”). Yet again, on October 16, 2018,

  the    court   ruled   in   the   governor’s   favor,   declaring   S.L.   2018-2

  unconstitutional and enjoining its enforcement. Because of the pending

  election the court stayed its injunction until results of the November 2018

  election could be certified.

18.   The superior court subsequently extended its stay based on pending

  election disputes but on December 27, 2018, denied a final request for a stay

  and allowed the nine-member State Board to be dissolved on December 28th

  pursuant to the court’s October decision.

19.   In June 2018, before the superior court held the nine-member board

  unconstitutional, the General Assembly enacted Session Law 2018-117

  proposing a constitutional amendment to allow an eight-member

  “bipartisan” state board, all appointed by the General Assembly, half from

                                         6



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 6 of 23
  recommendations of legislative leaders of one party and half from

  recommendations of leaders of the other party. When the wording of the

  proposed amendment was challenged in court, the General Assembly in

  August 2018 enacted a new version in Session Law 2018-133 and placed it

  on the ballot for November. The amendment was defeated in the November

  2018 referendum; approximately 2.2 million votes were cast against the

  amendment and just under 1.4 million in favor.

20.   Following the decision in Cooper v. Berger IV and voters’ rejection of the

  constitutional amendment, the General Assembly abandoned its attempts

  to restructure the State Board. In December 2018 the legislature enacted

  Session Law 2018-146 returning the State Board to its pre-2016

  configuration, i.e., a five-member board appointed by the governor from

  nominations submitted by the state chairs of the Democratic and

  Republican parties. The members must be affiliated with those parties and

  no more than three may be from the same party. The act took effect January

  31, 2019, and the provisions on appointments to the State Board are codified

  once again in G.S. 163-19.

21.   From mid-March 2018 when Governor Cooper appointed the nine

  members to the State Board while still challenging its constitutionality,

  until December 28, 2018, the board was comprised of four Democrats, four

  Republicans, and one unaffiliated voter who was nominated by those eight

                                       7



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 7 of 23
  other board members. The single unaffiliated board member, who served for

  nine months until the board was dissolved, is the only person not affiliated

  with the Democratic or Republican party who has ever served on the State

  Board in its 118-year history.

22.   The current five members of the State Board were appointed by

  Governor Cooper from nominations submitted by the state chairs of the

  Democratic and Republican parties. Three members are registered as

  Democrats and two as Republicans.

23.   County boards of elections were established in 1901 and from that time

  until 2017 consisted of three members appointed by the State Board of

  Elections from nominations by the state chairs of the Democratic and

  Republican parties, with neither party to have more than two members on

  a board.

24.   In each of the acts from 2016 to December 2018 altering the State Board

  — S.L. 2016-125, S.L. 2017-6, and S.L. 2018-2 — the General Assembly also

  expanded county boards of election to four members, still to be appointed by

  the State Board from nominations by the Democratic and Republican

  parties, with two Democrats and two Republicans on each county board.

25.   In March 2018 the nine-member State Board appointed four members to

  each county board pursuant to S.L. 2018-2. For each of the 100 county

  boards two of the appointees were Democrats and two Republicans.

                                      8



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 8 of 23
26.   Session Law 2018-146 expanded county boards of election from four to

  five members with the fifth member to be appointed by the governor and to

  serve as chair. Pursuant to G.S. 163-30, as revised and recodified by Session

  Law 2018-145, § 25.(a), two of the four appointments to each county board

  by the State Board must be Democrats and two must be Republicans. The

  current statute does not specify that the governor must appoint a Democrat

  or Republican as chair.

27.   The State Board has appointed four members to each of the 100 county

  boards of election. The members all were appointed from nominations

  submitted by the state chairs of the Democratic and Republican parties.

  Two of the four members of each board are registered as Democrats and two

  as Republicans.

28.   On April 9, 2019, Governor Cooper completed his appointments of the

  100 chairs of the county boards of election. Defendant Cooper’s 100

  appointments are all Democrats. Not a single unaffiliated voter was

  appointed to a county board by the governor.

29.   Governor Cooper’s office maintains a website which lists boards and

  commissions to which the governor appoints members. The website

  encourages applications for appointment to those offices. The 100 county

  board of election chair offices were never listed on the site, however, nor was

  it possible through that site to apply for the position.

                                       9



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 9 of 23
30.    Upon information and belief, defendant Cooper consulted only with

  Democratic Party officials on his appointments of the 100 county board

  chairs and considered only registered Democrats.

31.    There had never been an unaffiliated voter on the State Board of

  Elections until 2018. The single unaffiliated member of the State Board who

  served for approximately nine months while the nine-member board was in

  effect is the only unaffiliated voter known to ever serve on the State Board.

  That single unaffiliated member was nominated by other State Board

  members who owed their appointments to the Democratic and Republican

  parties and were advised by their parties whom to nominate.

32.    There is currently no unaffiliated voter on any of the 100 county boards

  of elections, and there is no unaffiliated voter known to have ever served on

  a county board in the 118-year history of county boards.

33.    All current election board members in the state are registered as

  Democrats or Republicans. There are 505 state and county board members

  in the state; 303 are Democrats, 202 are Republicans. Not a single board

  member is unaffiliated.

34.    The State Board supervises all elections in the state and is the sole state

  agency with that authority. Its responsibilities include appointment of

  members of county boards of elections; appointment of the executive

  director of the State Board; training and supervision of all county boards of

                                        10



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 10 of 23
  election; hearing complaints against county board members and removing

  members; investigation of election law violations; determination of the form

  and content of ballots, instruction sheets, pollbooks, and other election

  documents; approval of voting machines; certification of notices of

  candidacy; approving precinct lines and polling places and times and places

  for one-stop absentee voting; preparation of abstracts of election results;

  assisting county boards in election-related litigation; determining appeals

  on challenges to candidates’ qualifications; hearing and deciding election

  protests; promulgating administrative rules for the conduct of elections; and

  declaring the winners of elections and ordering new elections.

35.    County boards of elections are responsible for conducting all elections in

  the state’s 100 counties and are the sole local agencies with that authority.

  The county board appoints the county director of elections; appoints all

  precinct officials, including chief judges, judges and assistants; hears

  complaints against precinct officials and removes officials; investigates

  election irregularities and nonperformance of duties by election officials;

  establishes precincts; determines polling places and locations and hours for

  one-stop absentee voting; reviews and determines the sufficiency of

  petitions and nomination papers; hears and decides challenges to voters’

  eligibility and candidates’ qualifications; provides for ballots, voting booths,

  ballot boxes, voting machines and other equipment and materials used to

                                       11



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 11 of 23
  conduct elections; publishes notices of elections; canvasses election returns

  and completes abstracts and reports results to the State Board; hears

  election protests and recommends decisions to the State Board; and

  otherwise oversees all elections within its county.

36.    Voter registration by party has changed dramatically in North Carolina

  in recent years, most noticeably in the number of unaffiliated voters. In

  November 1976 the state had 2,553,717 registered voters, of whom

  1,840,827 or 72 percent were Democrats; 601,897 or 24 percent were

  Republicans; and only 106,940 or 4 percent were unaffiliated. Ten years

  later, in November 1986, the percentages had changed little. At that time

  there were 3,080,990 registered voters, of whom 2,114,536 or 69 percent

  were Democrats; 836,726 or 27 percent were Republicans; and only 129,728,

  still 4 percent, were unaffiliated. In both 1976 and 1986 there was no county

  in which unaffiliated voters outnumbered either Democrats or Republicans.

37.    As of April 6, 2019, there were 6,608,630 registered voters in the state.

  Of that total, 2,464,058 or 37 percent were affiliated with the Democratic

  Party; 1,992,578 or 30 percent affiliated with the Republican Party; and

  2,112,605 or 32 percent registered as unaffiliated. The Libertarian Party

  claimed 36,726 voters or .5 percent of registered voters; the Green Party

  1,271 or .02 percent; and the Constitution Party 1,392 or .02 percent.



                                       12



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 12 of 23
38.    As of April 6, 2019, there were more unaffiliated voters registered than

  either Democrats or Republicans in 11 of the state’s one hundred counties,

  including the state’s second most populous county, Wake. The counties with

  more unaffiliated voters than either Democrats or Republicans were

  Camden, Currituck, Dare, Henderson, Jackson, New Hanover, Onslow,

  Polk, Transylvania, Wake, and Watauga.

39.    As of April 6, 2019, there were more unaffiliated voters registered than

  Republicans in an additional 40 counties. Those counties were: Anson,

  Bertie, Bladen, Buncombe, Caswell, Chatham, Chowan, Columbus,

  Cumberland, Durham, Forsyth, Gates, Granville, Greene, Guilford,

  Halifax, Haywood, Hertford, Hoke, Hyde, Jones, Lee, Madison, Martin,

  Mecklenburg, Northampton, Orange, Pasquotank, Perquimans, Person,

  Pitt, Richmond, Robeson, Scotland, Swain, Tyrrell, Vance, Warren,

  Washington, and Wilson.

40.    As of April 6, 2019, there were more unaffiliated voters registered than

  Democrats in another 31 counties. Those counties were: Alexander, Ashe,

  Avery, Brunswick, Burke, Cabarrus, Caldwell, Carteret, Catawba,

  Cherokee, Clay, Davidson, Davie, Gaston, Iredell, Johnston, Lincoln,

  Macon, McDowell, Mitchell, Moore, Pender, Randolph, Rowan, Rutherford,

  Stanly, Stokes, Surry, Union, Wilkes, and Yadkin.



                                      13



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 13 of 23
41.    To summarize the state’s current voter registration, unaffiliated voters

  are either the most numerous or second most numerous category of

  registered voters in 82 of the state’s 100 counties. In only 18 of the 100

  counties are unaffiliated voters third in registration.

42.    As of April 6, 2019, there were 41,023 voters registered as unaffiliated in

  plaintiff’s home county, Orange, and only 14,623 voters registered

  Republican; unaffiliated voters were 39 percent of the total registered voters

  in the county and Republicans only 14 percent.

43.    As of April 6, 2019, in all of the four counties with the highest voter

  registration — Mecklenburg, Wake, Guilford and Durham — unaffiliated

  voters outnumbered Republicans, and in Wake unaffiliated voters

  outnumbered both Democrats and Republicans. In Mecklenburg there were

  over 70,000 more unaffiliated voters than Republicans; in Wake over 80,000

  more; and in Durham 71,317 unaffiliated voters compared to only 25,542

  Republicans.

44.    Plaintiff Crowell has been registered to vote in North Carolina

  continuously since 1970, and has been licensed to practice law since 1971.

  He was registered as a Democrat until about 1994 when he changed his

  registration to unaffiliated and has been so registered since then.

45.    Plaintiff Crowell is qualified to serve on a board of elections. When

  registered as a Democrat he served as a precinct registrar in Orange

                                        14



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 14 of 23
County. He was the author of the 1982, 1984 and 1988 editions of The

Precinct Manual, a handbook for election officials distributed by the State

Board of Elections to county election board members and precinct officials

throughout the state; has taught at training conferences for county board

members sponsored by the State Board; has organized and taught in

conferences for county election directors; has lectured on election law issues

to superior court judges; has made presentations on election law to city and

county attorneys, county commissioners, city council members, and other

local officials; has testified in federal court as an expert witness in North

Carolina election law; has represented numerous clients — Democrats,

Republican, and unaffiliated — in hearings before the State Board of

Elections; has represented the State Board itself; has advised and

represented numerous county boards of election, boards of county

commissioners, city councils, and school boards on election matters; has

organized and taught in programs on voting rights and redistricting; was a

member of the General Assembly’s Election Law Reform Commission in

2000 and 2001; drafted or assisted in drafting various articles of Chapter

163 of the North Carolina General Statutes (the state election law), and

rules of the State Board of Elections; has represented clients — Democrats,

Republicans, Libertarians, Reform Party, and unaffiliated — in election

matters in state superior court, both North Carolina appellate courts, all

                                    15



 Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 15 of 23
  three federal district courts in North Carolina, and in the federal Fourth

  and District of Columbia circuit courts of appeal; and was lead counsel in a

  number of significant election and voting rights cases including Moore v.

  Knightdale Bd. of Elections, 331 N.C. 1 (1992); Brannon v. North Carolina

  State Bd. of Elections, 331 N.C. 335 (1992); James v. Bartlett, 359 N.C. 260

  (2005); Faires v. State Bd. of Elections, 368 N.C. 825 (2016); McGhee v.

  Granville County, N.C., 860 F.2d 110 (4th Cir. 1987); Hines v. Mayor and

  Town Council of Ahoskie, 998 F.2d 1266 (4th Cir., 1993); and Lewis v.

  Alamance County, N.C., 99 F.3d 600 (4th Cir. 1996).

                        FIRST CLAIM FOR RELIEF

                         Denial of Equal Protection
             Fourteenth Amendment, United States Constitution

46.    The allegations of paragraphs 1 through 45 are incorporated by

  reference.

47.    Plaintiff sues defendants in their official capacities only and seeks

  declaratory and injunctive relief, challenging the constitutionality of state

  law concerning appointments to the State Board of Elections and county

  boards of election.

48.    The Fourteenth Amendment to the United States Constitution,

  enforceable through 42 U.S.C. § 1983, provides that no state shall “deny to

  any person within its jurisdiction the equal protection of the laws.”


                                      16



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 16 of 23
49.    The right to vote is a fundamental right and includes the right to

  participate fully in all aspects of elections.

50.    In North Carolina the State Board and the county boards of election

  alone are fully responsible for administering elections and for assuring that

  all voters and candidates, including those voters and candidates not

  affiliated with the Democratic or Republican Party, are treated equally and

  fairly.

51.    North Carolina statutes discriminate against plaintiff, an unaffiliated

  voter, by denying him the same opportunity as registered Democrats and

  Republicans to be a member of the State Board of Elections or a county

  board of elections and participate equally in the administration of elections

  in North Carolina.

52.    Governor Cooper, acting under color of state law, discriminates against

  plaintiff, an unaffiliated voter, by considering and appointing only

  Democrats to county boards of election, denying plaintiff the opportunity to

  participate equally in the administration of elections in North Carolina.

53.    The same discrimination against plaintiff and other unaffiliated voters

  has existed in each iteration of the election boards enacted by the General

  Assembly since they were first created in 1901 and exists in the current

  configurations of the boards.



                                        17



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 17 of 23
54.    State law excluding unaffiliated voters from serving on election boards

  has the effect and is intended to entrench the established Democratic and

  Republican political parties and is not rationally related to a legitimate

  governmental interest, nor does it serve a compelling state interest.

55.    Plaintiff is otherwise qualified to serve on a board of elections and is

  discriminated against solely because of his political affiliation.

                       SECOND CLAIM FOR RELIEF

               Denial of Free Speech and Freedom of Association
                First Amendment, United States Constitution

56.    The allegations of paragraphs 1 through 55 are incorporated by

  reference.

57.    Plaintiff sues defendants in their official capacities only and seeks

  declaratory and injunctive relief, challenging the constitutionality of state

  law concerning appointments to the State Board of Elections and county

  boards.

58.    The First Amendment to the United States Constitution, enforceable

  through 42 U.S.C. § 1983, provides that no state make any law “abridging

  the freedom of speech,” which right includes the right of freedom of

  association.

59.    North Carolina statutes abridge plaintiff’s freedom of speech, and deny

  his freedom of association, by requiring as a condition of serving on an


                                       18



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 18 of 23
  elections board that he affiliate with either the Democratic or Republican

  party despite his independent political beliefs.

60.    The restriction on plaintiff’s right to freedom of speech and association

  is severe in excluding him entirely from participation in election boards’

  administration of elections. In North Carolina the State Board and the

  county boards of election alone are responsible for administering elections

  and for assuring that all voters and candidates, including those voters and

  candidates not affiliated with the Democratic or Republican Party, are

  treated equally and fairly.

61.    State law excluding unaffiliated voters from serving on election boards

  has the effect and is intended to entrench the established Democratic and

  Republican political parties and is not rationally related to a legitimate

  governmental interest.

62.    The restriction on plaintiff’s right to freedom of speech and association

  is based solely on his political beliefs and affiliation.

63.    The same abridgement of the rights of plaintiff and other unaffiliated

  voters has existed in each iteration of the election boards since their

  creation in 1901 and exists in the current configuration of the boards.

64.    Plaintiff is otherwise qualified to serve on a board of elections and is

  denied the right to do so only because of his refusal to accept affiliation with

  the Democratic of Republican party.

                                        19



      Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 19 of 23
                        PRAYER FOR RELIEF

  WHEREFORE, plaintiff requests that this court:

1. Declare unconstitutional and void, in violation of the Fourteenth and

  First Amendments, North Carolina law concerning appointment of the

  State Board of Elections and county boards of elections, including state

  statutes that restrict appointments to voters registered as Democrats or

  Republicans or that limit appointments to voters recommended by those

  political parties;

2. Enjoin defendants from enforcing state law on appointment of the State

  Board of Elections and county boards of election, and specifically enjoin

  defendants Cooper and the State Board and its members, respectively,

  from appointing only Democrats and Republicans to the State Board and

  the county boards of election;

3. Order defendants Cooper and the State Board and its members,

  respectively, to consider and appoint unaffiliated voters to the State

  Board and to the 100 county boards of election in proportion to their

  percentage of all registered voters in the state;

4. Award plaintiff his costs, expenses and reasonable attorney’s fees

  pursuant to 42 U.S.C. § 1988 and other applicable law; and

5. Grant such other and further relief as may be appropriate.



                                   20



 Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 20 of 23
 RESPECTFULLY SUBMITTED, this 15th day of April 2019.



                              /s/ Michael Crowell
                              Michael Crowell
                              NC State Bar No. 1029
                              1011 Brace Lane
                              Chapel Hill, NC 27516
                              919-812-1073
                              lawyercrowell@gmail.com

                              Attorney representing himself




                                21



Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 21 of 23
                       CERTIFICATE OF SERVICE

      I certify that on April 15, 2019, I electronically filed this Amended
Complaint with the Clerk of Court using the CM/ECF system and have verified
that such filing was sent electronically using the CM/ECF system to the
following:

                 Paul M. Cox
                 Special Deputy Attorney General
                 N.C. Department of Justice
                 PO Box 629
                 Raleigh, NC 27602
                 pcox@ncdoj.gov
                 Counsel for defendants Robert B. Cordle, Chair, State
                      Board of Elections, and Stella Anderson, Jeff Carmon
                      III, David C. Black, and Ken Raymond, members of the
                      State Board of Elections

                 D. Martin Warf
                 Noah H. Huffstetler, III
                 Nelson Mullins Riley & Scarborough LLP
                 4140 Parklake Avenue, Suite 200
                 Raleigh, NC 27612
                 noah.huffstetler@nelsonmullins.com
                 martin.ward@nelsonmullins.com
                 Counsel for defendant-intervenors Berger and Moore

                 Brian D. Rabinovitz
                 Special Deputy Attorney General
                 Amar Majmundar
                 Special Deputy Attorney General
                 Olga E. Vysotskaya de Brito
                 Special Deputy Attorney General
                 NC Department of Justice
                 PO Box 629
                 Raleigh, NC 27602
                 brabinovitz@ncdoj.gov
                 amajmundar@ncdoj.gov
                 ovysotskaya@ncdoj.gov
                 Counsel for defendant Cooper

                                    22



    Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 22 of 23
 This 15th day of April 2019.


                                /s/ Michael Crowell
                                Michael Crowell, Attorney
                                NC State Bar No. 1029
                                1011 Brace Lane
                                Chapel Hill, NC 27516
                                919-812-1073
                                lawyercrowell@gmail.com

                                Attorney representing himself




                                 23



Case 1:17-cv-00515-WO-JEP Document 63 Filed 04/15/19 Page 23 of 23
